Citation Nr: 1734350	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-25 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for chronic lumbosacral strain with multilevel degenerative arthritis, hereinafter referred to as back condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1962 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2016 the Veteran attended a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that he is entitled to an increased evaluation for his service-connected back condition and that it has worsened since his last VA examination.

During his hearing, the Veteran's representative noted that the Veteran had not had an examination since 2010.  The Board notes that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995).  

Since the Veteran's last examination, the United States Court of Appeals for Veterans Claims (Court) has held that VA examiners must test for pain on active and passive motion, in weight-bearing and nonweight-bearing, and if possible with the range of the opposite undamaged joint.  Correia v. MacDonald, 28 Vet. App. 158 (2016). 

Based on the foregoing, the Board finds that a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity of his back condition.  The claims file and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  The appropriate Disability Benefits Questionnaire (DBQs) corresponding to the applicable diagnostic criteria (38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243) should be filled out for this purpose, including range of motion measurements, as appropriate. 

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. 

The examiner should describe in detail, the presence or absence, and the extent, of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use and any impact on the Veteran's occupational functioning and daily activities.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit the functional ability of the affected part.  The examiner should portray the degree of any additional range-of-motion loss due to pain on use or during flare-ups.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






